DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 9 of U.S. Patent No. 11438563 Although the claims at issue are not identical, they are not patentably distinct from each other because independent the limitations of claims 1, 3 and 4 of the current application are included in claims 1, 8 and 9  of the U.S. Patent No. 11438563 with obvious wording variations.
As an example, claim 1 of the current application are compared with claim 1 of U.S. Patent No. 11438563 in the following table:
Claim 1 of the current application 
Claim 1 of U.S. Patent No. 11438563 
1. A non-transitory computer-readable storage medium that stores a projection adjustment program, the projection adjustment program, when executed by a processor, causing a computer to execute a process relating to adjustment of projection operations of a plurality of projection devices, the plurality of projection devices configured to perform position measurement and projection on a target object in a projection system, the projection system comprising the plurality of projection devices, the process comprising:

causing a projection device of the projection system to project measurement light onto the target object;

causing an image capture device of the projection system to receive reflection light of the measurement light, the reflection light being reflected from the target object;

judging a connection relationship of a projection range of the projection device on a basis of the received reflection light of the measurement light;

executing a process of the judging of the connection relationship on all processing target projection devices; and

generating projection position information indicating a connection relationship between projection ranges of the respective plurality of projection devices of the projection system and displaying the projection position information on a display,

wherein the projection position information comprises representative figures of the projection ranges of the plurality of projection devices.
1. A non-transitory computer-readable storage medium that stores a projection adjustment program, the projection adjustment program, when executed by a processor, causing a computer to execute a process relating to adjustment of projection operations of a plurality of projection devices, the plurality of projection devices configured to perform position measurement and projection on a target object in a projection system, the projection system comprising the plurality of projection devices, the process comprising:

causing a first projection device of the projection system to project invisible measurement light onto the target object;

causing a second projection device of the projection system to receive reflection light of the measurement light, the reflection light being reflected from the target object;

judging a connection relationship of a projection range of the first projection device based on the basis of the received reflection light of the measurement light;

executing a process of the judging of the connection relationship on all processing target projection devices; and

generating projection position information indicating a connection relationship between projection ranges of the respective projection devices of the projection system and displaying the projection position information on a display, wherein, in the generating, a graphical display is generated as a display of the projection position information, the graphical display comprising nodes indicating positions of the projection devices, respectively, and connection lines indicating a connection relationship between the nodes that reflects overlaps between the projection ranges of the projection devices.


As disclosed above, for example, claim 1 of the current application are broader version of claims 1, 8 and 9 of U.S. Patent No. 11438563 with obvious wording variations. Similar comparison would be applied for independent claims 3 and 4 of current application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995. The examiner can normally be reached 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIRA MONSHI/           Primary Examiner, Art Unit 2422